Dear Senator Webster:
This opinion is in response to your question concerning residency requirements for candidates for the office of state senator in elections for which the state senatorial districts have not been established by reapportionment for one year prior to the next general election.
Article III, Section 6, Missouri Constitution, provides:
              Each senator shall be thirty years of age, and next before the day of his election shall have been a qualified voter of the state for three years and a resident of the district which he is chosen to represent for one year, if such district shall have been so long established, and if not, then of the district or districts from which the same shall have been taken.
The Judicial Commission Senate Plan was filed November 16, 1981, and, therefore, established the new districts less than one year prior to the next general election.
It is our interpretation that Article III, Section 6, means that a candidate would be qualified as to residency if he was a resident for one year next before the day of his election of any part of any former district or districts from which the new district was formed.
You have also asked concerning the applicability of State exrel. Gralike v. Walsh, 483 S.W.2d 70 (Mo. banc 1972) to the circumstances described above. In Gralike, the Missouri Supreme Court sustained the constitutionality of the one year residency requirement of Article III, Section 6. In the present situation, because the districts have not been established for one year before the election, the provisions of Article III, Section 6, create an exception to the requirement that the candidate have a year's residency within the district. Obviously, the residency requirement still exists with respect to the old districts from which the new district has been taken.
CONCLUSION
It is the opinion of this office that where state senatorial districts have not been established by reapportionment for one year next before the general election, under Article III, Section 6, Missouri Constitution, a candidate for the office of state senator must have resided for one year next before the day of election in some portion of any former district or districts from which the new district shall have been taken.
The foregoing opinion, which I hereby approve, was prepared by my assistant, John C. Klaffenbach.
Very truly yours,
                                  JOHN ASHCROFT Attorney General